        Case 3:15-cv-00675-JBA Document 1440 Filed 01/31/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                                 )
UNITED STATES SECURITIES AND                     )
EXCHANGE COMMISSION,                             )
                                                 )
                           Plaintiff,            )
                                                 )
           v.                                    )   Civil Action No. 3:15-cv-675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                         Defendant, and          )
                                                 )
IFTIKAR ALI AHMED SOLE PROP;                     )
I-CUBED DOMAINS, LLC; SHALINI                    )
AHMED; SHALINI AHMED 2014                        )
GRANTOR RETAINED ANNUNITY                        )
TRUST; DIYA HOLDINGS LLC; DIYA                   )
REAL HOLDINGS, LLC; I.I. 1, a minor              )
child, by and through his next friends           )
IFTIKAR and SHALINI AHMED, his                   )
parents; I.I. 2, a minor child, by and through   )
his next friends IFTIKAR and SHALINI             )
AHMED, his parents; and I.I. 3, a minor          )
child, by and through his next friends           )
IFTIKAR and SHALINI AHMED, his                   )
parents,                                         )
                                                 )
                        Relief Defendants.       )
                                                 )

                          NON-PARTY BROWN RUDNICK LLP’S
                          MOTION TO LIFT LITIGATION STAY

       Non-party Brown Rudnick LLP (“Brown Rudnick”) hereby moves for an order lifting the

litigation stay previously entered in this matter as part of its Order Appointing Receiver (ECF

No. 1070). Brown Rudnick seeks to lift the stay for the limited purpose of commencing a

foreign attachment proceeding against Defendant Iftikar Ahmed to recover unpaid attorneys’

fees stemming from Brown Rudnick’s representation of Mr. Ahmed.               As noted in the
         Case 3:15-cv-00675-JBA Document 1440 Filed 01/31/20 Page 2 of 3



accompanying Memorandum of Law, the damages to be sought in the foreign attachment

proceeding were not sought by or awarded to the SEC in this action and Brown Rudnick does not

intend to disturb the asset freeze or take priority over the SEC’s claim to any of the frozen assets.

In addition, lifting of the stay will not affect or impair the Court-appointed Receiver’s ability to

fulfill his duties in liquidating the estate.


        The arguments in support of this motion, as well as the applicable law, are discussed

more fully in the accompanying Memorandum of Law.


                                                      BROWN RUDNICK LLP


                                                      By: /s/ Anthony J. Boccamazzo
                                                      Anthony J. Boccamazzo, Esq. (ct30747)
                                                      185 Asylum Street, 38th floor
                                                      Hartford, CT 06103
                                                      Phone: (860) 509-6500
                                                      Fax: (860) 509-6614
                                                      aboccamazzo@brownrudnick.com




                                                 2
      Case 3:15-cv-00675-JBA Document 1440 Filed 01/31/20 Page 3 of 3




                                        CERTIFICATION
    I hereby certify that on January 31, 2020, a copy of the foregoing Motion to Lift

Litigation Stay was filed electronically and served by mail on anyone unable to accept

electronic filing. Notice of this filing will be sent by e-mail to all parties by operating of the

Court's electronic filing system or by mail to anyone unable to accept electronic filing. Parties

may access this filing through the Court's system.


                                                           /s/ Anthony J. Boccamazzo
                                                           Anthony J. Boccamazzo (ct30747)




                                               3
